*109
On Return to Remand

McMILLAN, Judge.
This cause was remanded to the trial court with instructions that the trial court conduct an evidentiary hearing and determine whether the jury was placed under oath.
The trial court, having substantially complied with those instructions, has issued written findings of fact, stating that “an oath was administered to the prospective jurors prior to their voir dire examination in the case of State v. Douglas Fuqua, CC-93-113, which case was tried prior to the above-styled case.”
Because the oath was administered to the prospective jurors, no error occurred. The judgment of the trial court is affirmed.
AFFIRMED.
All judges concur.